Opinion by
Judge Pryor:
The devise to the children is not as a class, but the case, notwithstanding that fact, is embraced by Gen. Stat. (1879), Ch. 50, Art. 2. The.right of survivorship having been abolished as recognized by, the rule of the common law, the law-making power, in order to prevent a devise from, not taking effect in certain cases, has provided that in this class of cases, where the devisee dies without descendants and before the testator, the joint tenants or those jointly interested in the subject-matter devised shall take by survivorship. The possession by the life tenant is the possession by the remainderman, and they have in law all the unities necessary to constitute a joint tenancy. If no particular estate had been created these devisees would have been entitled, at the death of the testator, to the actual possession, and th'e fact that a particular estate is carved out of the devise, before the principal devisees take the actual possession, will not destroy the object of the statute.
Judgment affirmed.